DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Status of the Claims
In the amendment dated 07/19/2021, claims 1-14 are pending; claim 14 is withdrawn from consideration.
Claims 1, 4, 6, 8, and 10 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites limitation: “an electronic control unit connected to the load cell and the grinder motor and configured to receive the measurement signal generated by the load cell and to turn off the grinder motor as a function of the value of said measurement signal” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “electronic control unit” that is 
Claim 11 recites: “the main body comprises a drive system which is coupled to the closure member and is connected to the electronic control unit to move the closure member between the open position and the closed position” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a drive system” that is coupled with functional language “to move the closure member between the open position and the closed position” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “electronic control unit”, Applicant’s Specification, para.0063 recites “the electronic control unit, preferably a central processing unit (CPU), is configured to receive the measurement signals representative of the load applied to the cell”. Thus, the central processing unit (CPU) is interpreted to cover the corresponding structures of the claimed “electronic control unit”.
With regards to the corresponding structure of the claimed “drive system”, 
“the drive system 7 comprises a motor 71 connected to the plate 54”. Thus, the motor is interpreted to cover the corresponding structures of the claimed “drive system”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1, line 18, “the plates” should read -- the plate --
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation: “the value” in last line. There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 20180279830 A1, previously cited) in view of (CN204580926U, newly cited), hereinafter ‘926, and further in view of Hu et al. (US 2013/0092711 A1, newly cited)
Regarding claim 1, Conti discloses
A grinding-dosing machine (coffee grinder, see figs.4-6), comprising:
a grinding device  (grinding assembly (1), see fig.5), configured to grind coffee beans and deliver ground coffee (see para.0073, 0086, 0088), said grinding device (grinding assembly (1), see fig.5) comprising a grinder unit (upper grindstone (11) or the lower grindstone (12), see figs.4-6), and a grinder motor (grinding motor 13, see figs.4-6) for driving said grinder unit (upper grindstone (11) or the lower grindstone (12), see figs.4-6), and 
a dosing device for ground coffee (“proportioner assembly”, see para.0073), configured to receive the ground coffee delivered by the grinding device (grinding assembly (1), see fig.5),
wherein said dosing device for ground coffee (“proportioner assembly”, see para.0073) comprises: 
a main body (distributor (5) and discs 14-15), see figs.4-6), comprising: 
a) a dispensing conduit (distributor (5), see figs.4-6) with an inlet (inlet of the distributor (5) where is connected to the output mouth (4), see figs. 4-6) configured to receive ground coffee (para.0061 recites: “…ground powder goes into the distributor (5)”), and an outlet (outlet of the ring nut 9, see fig.6) configured to allow ground coffee to be discharged from the dispensing conduit (distributor (5), see figs.4-6), the ground coffee falling by gravity through the inlet (inlet of the distributor (5), see figs.1-6) along the dispensing conduit (distributor (5), see figs.4-6), and 
(discs 14-15, see figs.4-6) structured and arranged to move between a closed position (see fig.6 and para.0042, closed position of the discs 14,15 where “the blind parts of a disc close up the openings of the other”) to close the outlet (outlet of the ring nut 9, see fig. 6)  and allow ground coffee to build up in the dispensing conduit (distributor (5), see figs.4-6) and an open position, in which ground coffee is discharged through the outlet (see fig.6 and para.0042, open position of the discs 14,15 where the discs’ openings are lined up); 

a load cell (load cell (6), see figs.4-6) having a first free end portion (see first free end portion in annotated fig.6 below) connected to the main body (distributor (5) and discs 14-15), see figs.1-6) for supporting in suspension the main body (see figs.1-6 and para.0073, 0086-0088), 

    PNG
    media_image1.png
    516
    497
    media_image1.png
    Greyscale

Annotated figure 6 of Conti
the load cell (loading cell (6), see figs.4-6) being configured to measure the weight of the ground coffee built up in the dispensing conduit (see para.0069, 0073, and 0086, loading cell measure the weight of the ground coffee built up in the distributor container 5) para.0088 recites: “the loading cell (6) reports that the preset maximum charge is reached”); and 
an electronic control unit (control system, see para.0085-0086) connected to the load cell (loading cell (6), see figs.4-6) and the grinder motor (grinding motor 13, see figs.4-6) and configured to receive the measurement signal generated by the load cell ( loading cell (6), see figs.4-6) and to turn off the grinder motor (grinding motor 13, see figs.4-6) as a function of the value of said measurement signal (para.0085 recites: “a control system interfacing both to the loading cell (6) and … to the motor of the grinding assembly (13)”. Para.0086 recites: “the switch-off of the grinding assembly (1), controlled by the control system, will take place after the loading cell (6) reports that internally to the distributor (5) there is a quantity of coffee powder as necessary for the infusion”). 
Conti does not explicitly disclose 
the closure member comprising a plate mounted to a pin which acts as a fulcrum for pivoting about an axis of rotation, and movement between the closed position and the open position is performed by rotating the plate from a horizontal position in which the plate closes the outlet of the dispensing conduit and a vertical position in which the plates leaves the outlet open;
the load cell being configured to measure the weight of the ground coffee built up in the dispensing conduit when the closure member is in the closed position.
However, ‘926 discloses a coffee machine has a closure member (dodge gate 7, see figs.1-6) structured and arranged to move between a closed position (closed position of the dodge gate 7, see figs.2, 5-6) to close the outlet (outlet of the passage 5, see figs.1-6) and allow ground coffee to build up in the dispensing conduit (ground coffee build up in the passage 5) and an open position (open position of the dodge gate 7, see figs.3-4), in which ground coffee is discharged through the outlet (outlet of the passage 5);
the closure member (dodge gate 7) comprising a plate (dodge gate 7 has smooth, flat surface and a thin body. Thus, it is equivalent to the claimed “plate”) mounted to a pin (bearing pin 8, see figs.2-6) which acts as a fulcrum for pivoting about an axis of rotation (rotation axis of hole 71, see figs.2-6), and movement between the closed position (closed position of the dodge gate 7, see figs.2, 5-6) and the open position (open position of the dodge gate 7, see figs.3-4) is performed by rotating the plate (dodge gate 7) from a horizontal position (horizontal position in figs.2,5-6) in which the plate (dodge gate 7) closes the outlet of the dispensing conduit (outlet of the passage 5).


    PNG
    media_image2.png
    641
    641
    media_image2.png
    Greyscale

Figure 3 of ‘926
Although ‘926 does not explicitly disclose a vertical position in which the plate leaves the outlet open, Hu discloses a dosing unit for a powder dispenser, having: a vertical position (vertical position of the blade 24 shown in figure 2) in which the plate (plate 24, see figure 2) leaves the outlet (outlet 22, see figs.1a-b) open (para.0040 recites: “the rotation of the second shaft 7 enables the rotation of the blade 24 for closing and opening the outlet 22 of the chamber depending on the respective horizontal or vertical orientation of the blade 24”).

    PNG
    media_image3.png
    877
    590
    media_image3.png
    Greyscale

Figure 2 of Hu
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the disc(s) of Conti by the dodge gate 7 of ‘926 such that the closure member comprising a plate mounted to the pin which acts as the fulcrum for pivoting about the axis of rotation, and movement between the closed position and the open position is performed by rotating the plate from the horizontal position in which the plate closes the outlet of the dispensing conduit, and use the teaching(s) of Hu in the combo of Conti and ‘926 to include the vertical position in which the plate/gate 7 of ‘926 leaves the outlet open. The substitution of one known element for another would have yielded predictable results of having the closure for opening or closing the ground coffee outlet. The modification provides “a kind of simple and reasonable, automation, high leakproofness, the coffee machine steam 
In addition, the modification of Conti in view of ‘926 further discloses
the load cell (loading cell (6) of Conti, see figs.4-6) being configured to measure the weight of the ground coffee built up in the dispensing conduit (distributor (5) of Conti, see figs.4-6. Para.0069 and 0073 recite: “the loading cell detects the presence of coffee internally to the proportioner and in any case in correspondence with every switch on”, wherein “a proportioner assembly which comprises a distributor container (5)”. Thus, “the loading cell 6 measures the weight of the ground coffee built up in the distributor (5) when the closure member is in the closed position (see fig.2, the dodge gate 7 of ‘926 is in closed position. Thus, by incorporate the dodge gate 7 into Conti’s invention, one of the ordinary skills could use the load cell of Conti to measure the weight of the ground coffee built up in the dispensing conduit when the dodge gate 7 of ‘926 is in the closed position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the dodge gate 7 of ‘926 in the combo Conti, ‘926, and Hu so that the load cell of Conti being configured to measure the weight of the ground coffee built up in the dispensing conduit when the closure member (dodge gate 7) is in the closed position. Doing so allows the load cell to measure the ground coffee powder in the exact desired quantity before discharge it to the coffee filter.
	Regarding claim 2, Conti further discloses the electronic control unit (control system, see para.0085-0086) is configured to turn off the grinder motor (grinding motor 13, see figs.4-6) when the value of the measurement signal reaches a preset value (“programed weight”, see para.0052) that is stored in the electronic control unit (control system is programmable to set the programed weight, see para.0048. See para.0088: “the grinding assembly (1) will automatically … stop as soon as the loading cell (6) reports that the preset maximum charge is reached”).  
Regarding claim 5, the modification of Conti in view of ‘926 further discloses main body comprises a load transfer structure (see load transfer structure in annotated fig.6 below) attached to the first free end portion of the load cell (first end of the loading cell 6, in annotated fig.6 below) so as to be supported in suspension by the load cell (loading cell 6), the dispensing conduit (distributor (5), see figs.4-6) and the closure member (dodge gate 7 of ‘926) being fastened to the load transfer structure (by substituting the disc(s) by dodge gate 7 of ‘926, the dodge gate 7 fastened to the annotated load transfer structure in the same manner as the disc(s)) so as to be supported by the load cell (loading cell 6) through the load transfer structure (see load transfer structure in annotated fig.6 below).  

    PNG
    media_image4.png
    594
    987
    media_image4.png
    Greyscale

Annotated fig.6 of Conti
Regarding claim 6, Conti further discloses the first free end portion of the load cell (first end of the loading cell 6, in annotated fig.6 above) comprises a stress application surface (top surface of the load cell 6, see annotated fig.6 above) which the load transfer structure (see load transfer structure in annotated fig.6 above) is fixed.  
Regarding claim 10, The modification of Conti in view of ‘926 further discloses the closure member comprises a disk (dodge gate 7 of ‘926) configured to close the outlet (outlet of the distribution 5 of Conti/ outlet of the passage 5 of ‘926) and to support the ground coffee built up in the conduit (distributor (5), see figs.4-6 of Conti or passage 5, see fig. 1 of ‘926) when the closure member (dodge gate 7 of ‘926) is in the closed position (see figs, 5-6 of ‘926).  
Regarding claim 11, The modification of Conti in view of ‘926 further discloses  the main body (distributor (5) of Conti, see figs.4-6) comprises a drive system (actuator of Conti, see para.0067) which is coupled to the closure member (dodge gate 7 of ‘926) and is connected to the electronic control unit (control system of Conti, see para.0067) to move the closure member (dodge gate 7 of ‘926) between the open position and the closed position (see figs.1-6 of ‘926, the dodge gate 7 moves between the open position and the closed position).  
Regarding claim 12, The modification of Conti in view of ‘926 further discloses a retaining support (structure on the device where the filter-holder cup (10) is hold, see fig.5 of Conti. See annotated fig.5 below) which is configured to support or fasten a filter holder (filter-holder cup (10), see fig.5), 

    PNG
    media_image5.png
    427
    455
    media_image5.png
    Greyscale

Annotated fig.12 of Conti
wherein the dosing device (proportioner assembly of Conti, see para.0073) is placed above the retaining support (see retaining support in annotated fig.5 of Conti above), with the outlet of the dispensing conduit (outlet of the distributor 5 of Conti, see figs.4-6) facing the retaining support (see retaining support in annotated fig.5 of Conti above),  for the ground coffee to be discharged into the filter holder (filter-holder cup (10) of Conti)  when the closure member (the added dodge gate 7 of ‘926) is in the open position (when the gate 7 of ‘926 opens, the ground coffee to be discharged into the filter holder 2 of ‘926/ filter holder cup 10 of Conti).      
Regarding claim 13, The modification of Conti in view of ‘926 further discloses  
the electronic control unit (control system of Conti, see para.0085-0086) is configured to: receive input data comprising or associated with a nominal weight value of the ground coffee (preset value/ programmable weight of the coffee powder contained inside the distributor (5), see para.0088 and 0048 of Conti); 
(the added dodge gate 7 of ‘926) in the closed position (see fig.2 of ‘926); 
perform a grinding operation by actuating the grinder motor (grinding motor 13, see figs.4-6) to discharge the ground coffee through the dispensing conduit (distributor (5), see figs.4-6) and continuously receiving measurement signals from the load cell (para.0088 recites: “the loading cell (6) reports that the preset maximum charge is reached”), representative of the weight of the ground coffee built up on the closure member (the added dodge gate 7 of ‘926. See para.0086, the loading cell (6) reports the quantity of coffee powder to the control system to turn off the grinder as needed), during discharge of the ground coffee through the dispensing conduit (distributor (5)); 
continuously compare the weight of the ground coffee (weight measured by loading cell (6), see figs.4-6) with said nominal weight value (preset value/ programmable weight of the coffee powder contained inside the distributor (5), see para.0088 and 0048); and 
stop the grinder unit when the weight of the ground coffee reaches said nominal weight value (para.0088 recites: “the grinding assembly (1) will automatically start in the moment when the quantity of coffee powder contained inside the distributor (5) falls below a preset value, to subsequently and automatically stop as soon as the loading cell (6) reports that the preset maximum charge is reached.”).  
Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti in view of ‘926 and further in view of Hu as applied to claim 1 above, and further in view of Rego (US 20160374513 A1, previously cited)

Regarding claim 3, Conti further discloses the load cell (loading cell 6, see fig.6) comprises a second end portion (see second end portion in annotated fig.6 below) opposite to the first free end portion (see first end portion in annotated fig.6 below), 

    PNG
    media_image6.png
    560
    744
    media_image6.png
    Greyscale

Annotated figure 6 of Conti
and the dosing device (proportioner assembly, see para.0073) comprises a stationary support structure (casing of the proportioner device shown in fig.4. See annotated fig.4 below) external to the main body (distributor (5), see figs.4-6)

    PNG
    media_image7.png
    535
    505
    media_image7.png
    Greyscale

Annotated figure 4 of Conti
However, Conti does not explicitly disclose the stationary support structure is fixed to the second end portion of the load cell to support the load cell and hence the main body.  
Nevertheless, Rego discloses a portafilter support and weighing platform device, for use with a coffee bean grinder for espresso beverage, the device comprising:
the load cell (load cell 24, see fig. 13) comprises a second end portion (end 26, see fig.13) opposite to the first end portion (free end 28, see fig.13), and the dosing device (device 10, see fig.2) comprises a stationary support structure (housing H, arm 40, block 32, and cradle 30, see figs.12-13), external to the main body (porta filter’s body, see fig.12), wherein the support structure (housing H, arm 40, block 32, and cradle 30) is fixed to the second end portion (end 26, see fig.13) of the load cell (load cell 24, see fig. 13) to support the load cell (load cell 24, see fig. 13) and hence the main body (portafilter’s body, see fig.12).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rego that the stationary support structure is fixed to the second end portion of the load cell to support the load cell and hence the main body into the coffee machine of Conti. Doing so allows the stationary support could “hold the load cell, and hence the load cell and its associated elements, between the protected mode/position and the weighing mode/position” (see para.0097 of Rego).
Regarding claim 4, Conti discloses substantially all the claimed limitations as set forth.
However, Conti does not explicitly disclose the load cell comprises at least one flexible portion arranged between the first end portion and the second end portion, and said at least one flexible portion is structured and arranged to deform under the weight applied to the first end portion.  
Nevertheless, Rego further discloses the load cell (load cell 24, see fig.13) comprises at least one flexible portion (middle portion of the load cell 24 between free ends 28 and 26, see fig.13.See para.0097, wherein the load cell 24 is deformable by force) arranged between the first free end portion and the second end portion (free ends 28 and 26, see fig.13), and said at least one flexible portion (middle portion of the load cell 24 between free ends 28 and 26, see fig.13) structured and arranged to deform under the weight applied to the first free end portion (see para.0097, “This allows downward force on the free end to strain (deform, flex) the load cell, resulting in load cell weight readings”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the load cell as taught by Rego in the coffee machine of Conti, such that the load cell comprises at least one flexible portion arranged between the first end portion and the second end portion, and said at least one flexible portion is structured and arranged to deform under the weight applied to the first end portion. Doing so allows the load cell measure the weight of the ground coffee by applying a downward force.
 Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth.
However, Conti does not explicitly disclose the stationary support structure comprises a panel and the first end portion of the load cell is cantilevered from said panel.
Nevertheless, Rego further discloses the stationary support structure (housing H, arm 40, block 32, and cradle 30) comprises a panel (arm 40 and block 32, see fig.13) and the first end portion of the load cell (free end 28 of the load cell 24, see fig.8) is cantilevered from said panel (arm 40 and block 32).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate structures as taught by Rego into the Conti’s coffee machine. Doing so allows the load cell measure the coffee powder effectively and the coffee ground chamber is kept firmly on the support structure while measuring its weight.
 Regarding claim 9, the modification discloses substantially all the claimed limitations as set forth.
However, Conti does not explicitly disclose said main body and said panel comprise at least first limit-stop elements, which structured and arranged to limit the mutual displacement of the main body and the panel.
Nevertheless, Rego further discloses said main body (portafilter basket PB and plate 12, see fig. 13) and said panel (see panel in annotated fig.8 above) comprise at least first limit-stop elements (fasteners between the plate 12, arm 40, and block 32. See limit-stop elements in annotated fig.13 below), which are configured to limit the mutual displacement of the main body (portafilter basket PB and plate 12, see fig. 13) and the panel (arm 40 and block 32).

    PNG
    media_image8.png
    835
    701
    media_image8.png
    Greyscale

Annotated fig.13 of Rego
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate structures as taught by Rego into Conti’s invention, such that said main body and said panel comprise at least first limit-stop elements (fasteners) which structured and arranged to limit the mutual displacement of the main body and the panel. Doing so allows to fasten the coffee distributor to the structures having the loading cell so that the loading cell could measure the weight inside the coffee distributor.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti in view of ‘926 and further in view of Hu as applied to claim 1 above, and further in view of AL-Shaibani (US 20170119195 A1, previously cited)
Regarding claim 7, the modification discloses substantially all the claimed limitations as set forth.
However, Conti/ ‘926 does not explicitly disclose the load cell is configured to measure the weight of the ground coffee built up in the dispensing conduit by difference between a gross weight of the main body, as measured with the ground coffee the dispensing conduit and a tare weight that is equal to the weight of the main body when no ground coffee is in the dispensing conduit, as measured when the dispensing conduit is empty.
Nevertheless, AL-Shaibani discloses a coffee brewing system, comprising:
the load cell (content sensing system 180, see figs.1-2, and para.0037) is configured to measure the weight of the ground coffee built up in the dispensing conduit (para.0037 recites: “the content sensing system 180 can …measure the weight of the added coffee grounds”) by difference between a gross weight of the main body, as measured with the ground coffee in the dispensing conduit (see parta.0037. It is clear the content sensing system 180 can measure the base weight of the brewing chamber 120 and the weight of the coffee inside of it in order to get to the weight of the added coffee ground) and a tare weight that is equal to the weight of the main body when no ground coffee is in the dispensing conduit, as measured when the dispensing conduit is empty (“the content sensing system 180 can measure a base weight of the brew chamber 120”, see para.0037).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the function of the load cell as taught by AL-Shaibani into the Conti’s loading cell, such that  the load cell is configured to measure the weight of the ground coffee built up in the dispensing conduit by difference between a gross weight of the main body, as measured with the ground coffee the dispensing conduit and a tare weight that is equal to the weight of the main body when no ground coffee is in the dispensing conduit, as measured when .
Response to Arguments
	Priority: the certified English translation is received.
Claim Objections: based on the amendments, claim 1 still has issue(s). The claim objections are maintained.
35 U.S.C. § 103: 
Applicant’s arguments, see Remarks, filed on 07/19/2021, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Regarding the arguments regarding the Conti reference (see Remarks, pages 9-10), The Examiner agrees that Conti does not disclose the limitations: “the closure member comprising a plate mounted to a pin which acts as a fulcrum for pivoting about an axis of rotation, and movement between the closed position and the open position is performed by rotating the plate from a horizontal position in which the plate closes the outlet of the dispensing conduit and a vertical position in which the plates leaves the outlet open; and
the load cell being configured to measure the weight of the ground coffee built up in the dispensing conduit when the closure member is in the closed position”.
However, as cited in claim 1 above, the combination of the new ‘926 and Hu references teaches the added limitations: ““the closure member comprising a plate mounted to a pin which acts as a fulcrum for pivoting about an axis of rotation, and movement between the closed position and the open position is performed by rotating the plate from a horizontal position in which the plate closes the outlet of the dispensing conduit and a vertical position in which the plates leaves the outlet open”.
Furthermore, the gate 7 of the new ‘926 reference (equivalent to the claimed “closure member”) could be move to the closed position. Therefore, by using the gate 7 in Conti, one of the ordinary skills in the art could conclude that the load cell of Conti being configured to measure the weight of the ground coffee built up in the dispensing conduit when the closure member, gate 7 of ‘926, is in the closed position. Thus, the combination of Conti and ‘926 discloses “the load cell being configured to measure the weight of the ground coffee built up in the dispensing conduit when the closure member is in the closed position”.
Pages 9-10 in the Remark recites: " The combination of features recited in claim 1 collaborate to solve the technical problem of providing a simple dosing device able at the same time to minimize the dispensing time needed to fill up the filter, and to guarantee the complete emptying of the conduit.” This feature/solution does not in the claim language (for example, not recited in independent claim 1); therefore, no patentable weight is given. 
The rejections to claim 1 respectfully sustained by the Examiner. Claims 2-13 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6085946 A discloses a self-sealing coffee pot for storing and serving coffee in at e.g. home, restaurant, workplace, has pivoting member installed by pin to toroidal cover to pivot between open and close positions (see figs.1-2).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761